


109 HR 5693 IH: Volunteer Emergency Responder Fair

U.S. House of Representatives
2006-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5693
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2006
			Mr. Hayes introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from gross income mileage reimbursements to volunteer emergency medical
		  responders and volunteer firefighters and to increase the mileage allowance for
		  charitable contributions for the benefit of volunteer fire departments, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Volunteer Emergency Responder Fair
			 Mileage Act of 2006.
		2.Mileage reimbursements
			 to volunteer emergency medical responders and firefighters excluded from gross
			 income
			(a)In
			 generalPart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after section 139A the following
			 new section:
				
					139B.Mileage
				reimbursements to volunteer emergency medical responders and
				firefighters
						(a)In
				generalGross income of an individual does not include amounts
				received from a qualified volunteer fire department (as defined in section
				150(e)(2)) as reimbursement of operating expenses with respect to use of a
				passenger automobile for the benefit of the qualified volunteer fire
				department. The preceding sentence shall apply only to the extent that the
				expenses which are reimbursed would be deductible under this chapter if section
				274(d) were applied—
							(1)by using the standard mileage rate in
				effect under section 162(a) for operating an automobile for business purposes,
				and
							(2)as if the individual were an employee of
				the qualified volunteer fire department.
							(b)Application to
				volunteer services onlySubsection (a) shall not apply with
				respect to any expenses relating to the performance of services for
				compensation.
						(c)No double
				benefitA taxpayer may not claim a deduction under any other
				provision of this title with respect to the expenses under subsection
				(a).
						.
			(b)Clerical
			 amendmentThe table of sections for part III of subchapter B of
			 chapter 1 is amended by inserting after the item relating to section 139A the
			 following new item:
				
					
						Sec. 139B. Mileage reimbursements to volunteer emergency
				medical responders and
				firefighters.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			3.Deduction for
			 volunteer emergency medical responders and firefighters mileage
			 contributions
			(a)In
			 generalSubsection (i) of
			 section 170 of the Internal Revenue Code of 1986 (relating to standard mileage
			 rate for use of passenger automobile) is amended to read as follows:
				
					(i)Mileage rates
				for use of passenger automobile 
						(1)Standard
				ratesFor purposes of
				computing the deduction under this section for use of a passenger automobile,
				the standard mileage rate shall be 14 cents per mile.
						(2)Volunteer
				emergency medical responders and firefighters
							(A)In
				generalIn the case of an
				individual using a passenger automobile for the benefit of a qualified
				volunteer fire department (as defined in section 150(e)(2)), in lieu of the
				standard mileage rate specified in paragraph (1), the standard mileage rate
				shall be the rate in effect under section 162(a) for operating an automobile
				for business purposes.
							(B)Deduction for
				individuals not itemizing deductionsIn the case of an individual who does not
				itemize deductions for a taxable year, there shall be taken into account as a
				volunteer emergency responder mileage contribution under section 63 an amount
				equal to the amount allowable under subsection (a) for the taxable year by
				reason of subparagraph (A) (determined without regard to any
				carryover).
							.
			(b)Deduction
			 allowed whether or not individual itemizes other
			 deductionsSubsection (a) of section 62 of such Code is amended
			 by inserting before the last sentence at the end the following new
			 paragraph:
				
					(21)Volunteer
				emergency responder mileage contributionThat portion of the amount allowable under
				section 170(a) which is taken as a volunteer emergency responder mileage
				contribution under section
				170(i)(2).
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			
